Exhibit 10.4

ODYSSEY MARINE EXPLORATION, INC.

Common Stock Purchase Warrant

 

Warrant No.: 2016-01

   120,000 Shares of Common Stock

Issued as of October 1, 2016 (the “Issue Date”)

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE,
AND NEITHER THIS WARRANT NOR SUCH SHARES OF COMMON STOCK MAY BE SOLD, ENCUMBERED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, OR AN EXEMPTION THEREFROM, AND, IF AN EXEMPTION SHALL
BE APPLICABLE, THE HOLDER SHALL HAVE DELIVERED AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH EXEMPTION APPLIES AND THAT REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT.

Expires and is void after 5:00 p.m. E.S.T. October 1, 2021 (the “Expiration
Date”).

Warrant for the Purchase of Common Stock, Par Value $.0001 Per Share

ODYSSEY MARINE EXPLORATION, INC.

FOR VALUE RECEIVED, ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation with
its principal executive offices at 5215 W. Laurel Street, Tampa, Florida 33607
(the “Company”), hereby certifies that Epsilon Acquisitions LLC a Delaware
limited liability company (“Epsilon”), or its assigns (Epsilon, together with
any such assigns, the “Holder”), is entitled to purchase upon exercise of this
warrant (the “Warrant”), subject to the provisions hereof, from the Company, at
a price per share set forth in the Section 1 hereof (the “Exercise Price”), the
number of fully paid and non-assessable shares of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) set forth above (the
“Warrant Shares”), subject to adjustment as provided in Section 9 hereof.
Capitalized terms used herein but not defined shall have the meanings assigned
them in that certain Note Purchase Agreement, dated as of March 18, 2016,
amended and restated as of the date hereof (the “Purchase Agreement”), by and
between the Company, Odyssey Marine Enterprises, Ltd., a Bahamas company, and
Holder.

1.    EXERCISE PRICE.    The Exercise Price for any shares of Common Stock
purchased upon exercise of this Warrant shall be $3.52 per share, subject to
adjustment as provided herein.

2.    EXERCISE OF WARRANT.

2.1    Subject to the terms and conditions set forth herein, including the
limitations set forth in Section 2.2 and Section 3 hereof, this Warrant shall be
exercisable (in whole or in part) during the term commencing on the Closing Date
and ending at 5:00 p.m., Eastern Standard Time, on the Expiration Date set forth
above (the “Exercise Period”). At any time during the Exercise Period, this
Warrant shall be exercisable (in whole or in part) by presentation and surrender
hereof to the Company at its principal office at the address set forth in the
initial paragraph hereof (or at such other address as the Company may hereafter
notify Holder of in writing), with the Purchase Form annexed hereto duly
executed and accompanied by proper payment of the applicable Exercise Price in
lawful money of the United States of



--------------------------------------------------------------------------------

America in the form of cash or its equivalent, subject to adjustment as set
forth herein, or any lesser number set forth in the Purchase Form. Upon receipt
by the Company of this Warrant at its principal office, in proper form for
exercise, Holder shall be deemed to be the holder of record of the shares of
Common Stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not be actually delivered to
Holder at the time of such exercise.

2.2    Notwithstanding anything to the contrary contained in this Warrant, in
the event that, after the date hereof, Epsilon is in default of its obligations
to fund any Loan pursuant to and in accordance with the Purchase Agreement,
then, thereafter, the maximum aggregate number of shares of Common Stock that
may be purchased hereunder shall be the number determined by multiplying 120,000
by a fraction, (a) the numerator of which is the aggregate principal amount of
Loans that have been extended to the Company by Epsilon pursuant to the Purchase
Agreement on or after the date hereof and prior to the date of such failure and
(b) the denominator of which is $3,000,000.

2.3    Anything elsewhere contained herein to the contrary notwithstanding, in
lieu of payment of the Exercise Price, a Holder may exercise this Warrant by
presentation and surrender of this Warrant to the Company, together with a
Cashless Exercise Form in the form attached hereto as Annex A (or a reasonable
facsimile thereof) duly executed (a “Cashless Exercise”). Such presentation and
surrender shall be deemed a waiver of the Holder’s obligation to pay all or any
portion of the Exercise Price, as the case may be. In the event of a Cashless
Exercise, the Holder shall exchange this Warrant for that amount of shares of
Common Stock determined by multiplying the amount of shares of Common Stock for
which this Warrant is being exercised by a fraction, (a) the numerator of which
shall be the difference between (i) the then current market price per share of
Common Stock, and (ii) the Exercise Price, and (b) the denominator of which
shall be the then current market price per share of Common Stock. For purposes
of any computation under this Section 2.3, the then current market price per
share of Common Stock at any date shall be deemed to be the five day VWAP (as
defined in the Note) of the Common Stock prior to the Cashless Exercise. If,
during such measuring period, there shall occur any event which gives rise to
any adjustment of the Warrant Shares, then a corresponding adjustment shall be
made with respect to the closing prices of the Common Stock for the days prior
to the effective date of such adjustment event.

3.    LIMITATIONS ON EXERCISES.    This Warrant shall be exercisable (in whole
or in part) at the election of the Holder: (a) upon a merger consolidation,
third party tender offer or similar transaction relating to the Company or
(b) at any time or from time to time, upon seventy-five (75) days’ notice to the
Company given during the Exercise Period, in each case, into shares of Common
Stock at the Exercise Price.

4.    ISSUANCE OF CERTIFICATE FOR WARRANT SHARES.    Subject to Section 13
hereof, as soon as practicable after the exercise of this Warrant, and in any
event within ten (10) days following such exercise, the Company at its expense
will cause to be issued in the name of, and delivered to, Holder a certificate
or certificates for the number of full shares of Common Stock to which such
Holder shall be entitled upon such exercise. Additionally, upon delivery of the
certificate to Holder, the Company shall, in lieu of any fractional shares of
Common Stock to which Holder would have otherwise herein been entitled upon the
exercise of this Warrant, pay to Holder cash in an amount to be determined by
and in accordance with Section 6 hereof. If Holder chooses to exercise this
Warrant in part, then, in addition to delivering to Holder a certificate or
certificates for the number of full Warrant Shares to which such Holder shall be
entitled upon such exercise, the Company shall also deliver to Holder a new
Warrant of like tenor and date exercisable for the remaining number of Warrant
Shares.

5.    SHARES FULLY PAID; RESERVATION OF SHARES.    The Company represents to
Holder that all Warrant Shares that may be issued upon the exercise of this
Warrant will, upon issuance in

 

-2-



--------------------------------------------------------------------------------

accordance with the terms of this Warrant and payment of the Exercise Price
therefor, be duly authorized, validly issued, fully paid and nonassessable and
free from all preemptive rights of any stockholder and free of all taxes, liens
and charges with respect to the issue thereof. The Company covenants and agrees
that, during the Exercise Period, the Company will at all times have authorized
and reserved, for the purpose of issuance upon exercise of this Warrant, a
sufficient number of shares of authorized but unissued shares of Common Stock,
free from all preemptive rights therein, as shall be required to provide for the
exercise of this Warrant. The Warrant Shares are subject to the terms, rights
and provisions set forth in the Company’s articles of incorporation, as amended
and/or restated from time to time.

6.    FRACTIONAL SHARES.    No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to Holder an amount in cash equal to such fraction multiplied
by the weighted average closing price of the Common Stock of the Company for the
five days prior to the day of exercise.

7.    TRANSFER, ASSIGNMENT OR LOSS OF WARRANT.    This Warrant may be assigned
by Holder to another person or entity in accordance with the transfer provisions
hereof; provided that such assignment shall comply with the provisions of
Section 13 of this Warrant. Upon satisfaction of such terms and conditions, and
upon surrender of this Warrant to the Company accompanied by a duly executed
assignment form, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be terminated and canceled. Upon receipt by the
Company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) the
delivery by the Holder to the Company of a reasonably satisfactory affidavit of
loss and indemnity (but without any requirement to provide security or post a
bond) by Holder, and upon surrender and cancellation of this Warrant, if
mutilated, the Company will execute and deliver a new Warrant of like tenor and
date. Any such new Warrant executed and delivered shall constitute an additional
contractual obligation on the part of the Company, whether or not this Warrant
is lost, stolen, destroyed, or mutilated, and shall be at any time enforceable
by anyone.

8.    RIGHTS OF THE HOLDER.    Holder shall not, by virtue of this Warrant, be
entitled to any of the rights of a stockholder in the Company, either at law or
equity, and the rights of Holder are limited to those expressed in this Warrant,
provided that Holder may be entitled to other rights as set forth in other
agreements and/or by virtue of being a stockholder in the Company.

9.    ADJUSTMENT PROVISION.

9.1    The number of Warrant Shares issuable hereunder shall be proportionately
adjusted upon the occurrence of any Adjustment Event (as hereinafter defined)
such that the Holder hereof shall have the right to receive upon the basis and
upon the terms and conditions specified in this Warrant and in lieu of the
Warrant Shares immediately theretofore purchasable and receivable upon the
exercise of this Warrant, such securities, money or other property as would have
been issued or delivered to Holder if Holder had exercised this Warrant and had
received such Warrant Shares immediately prior to such Adjustment Event. Upon
any adjustment of the Warrant Shares pursuant to the preceding sentence, the
Exercise Price shall be adjusted such that the new Exercise Price is equal to
the result obtained by dividing (a) the product of (i) the number of Warrant
Shares or other securities issuable under this Warrant immediately prior to such
adjustment, and (ii) the Exercise Price in effect immediately prior to such
adjustment, by (b) the number of Warrant Shares or other securities issuable
under this Warrant immediately after such adjustment. As used herein “Adjustment
Event” shall mean (a) any reclassification, capital reorganization,
recapitalization, stock dividend, stock split or other capital reorganization or
change of securities of the class or series issuable upon the exercise of this
Warrant, (b)

 

-3-



--------------------------------------------------------------------------------

any consolidation or merger of the Company with or into another corporation or
other entity (other than a merger with a subsidiary in which merger the Company
is the continuing corporation and which does not result in any reclassification,
capital reorganization or other change of securities of the class or series
issuable upon exercise of this Warrant) or (c) any sale, lease or conveyance to
another person or entity of all or substantially all the assets of the Company.
If any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with or into another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, cash or other property with respect to
or in exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby Holder shall have the right to acquire and receive, upon
exercise of this Warrant, such shares of stock, securities, cash or other
property issuable or payable (as part of the reorganization, reclassification,
consolidation, merger or sale) with respect to or in exchange for such number of
outstanding shares of the Common Stock as would have been received upon exercise
of this Warrant at the Exercise Price then in effect. The Company will not
effect any such consolidation, merger or sale, unless prior to the consummation
thereof the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument mailed or delivered to Holder at the last address
of Holder appearing on the books of the Company, the obligation to deliver to
Holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, Holder may be entitled to purchase. If a purchase, tender
or exchange offer is made to and accepted by the holders of more than 50% of the
outstanding shares of Common Stock of the Company, the Company shall not effect
any consolidation, merger or sale with the person having made such offer or with
any Affiliate of such person, unless prior to the consummation of such
consolidation, merger or sale Holder shall have been given a reasonable
opportunity to then elect to receive upon the exercise of this Warrant either
the stock, securities or assets then issuable with respect to the Common Stock
or the stock, securities or assets, or the equivalent, issued to previous
holders of the Common Stock in accordance with such offer.

9.2    If the Company, at any time or from time to time after the issuance of
this Warrant, makes a distribution to the holders of the shares of Common Stock
other than pursuant to an Adjustment Event (“Additional Property”) then, in each
such event, provision shall be made so that the Holder shall receive upon
exercise of this Warrant, in addition to the Warrant Shares, the amount of such
Additional Property which would have been received if this Warrant had been
exercised for Warrant Shares on the record date of such event, subject to
adjustments subsequent to the date of such event.

9.3    If any event shall occur as to which the provisions of this Section 9 are
not strictly applicable but with respect to which the failure to make any
adjustment would not fairly protect the Holders or the anti-dilution rights
represented by this Warrant in accordance with its essential intent and
principles, then, in each such case, at the request of the Holder, the Company
shall appoint a firm of independent investment bankers of recognized national
standing (which shall be completely independent of the Company and shall be
reasonably satisfactory to the Holder), which shall give its opinion upon the
adjustment, if any, on a basis consistent with the essential intent and
principles established in Section 9, necessary to preserve, without dilution,
the purchase rights or rights to the issuance of additional Warrant Shares
represented by this Warrant. Upon receipt of such opinion, the Company will
promptly mail a copy thereof to the Holder and shall make the adjustments
described therein.

9.4    The foregoing provisions of this Section 9 shall similarly apply to
successive Adjustment Events. These provisions are not meant to broaden or
lessen any rights Holder has with respect to the underlying securities available
for purchase pursuant to the terms of this Warrant.

 

-4-



--------------------------------------------------------------------------------

10.    ANTI-TAKEOVER PROVISIONS.    The Company has taken all actions necessary
to render inapplicable to this Warrant, and inapplicable to the Holder and the
Common Stock to be issued to the Holder in connection with the exercise of this
Warrant, any and all “fair price,” “moratorium,” “control share acquisition,”
“business combination” and other similar statutes or regulations of any state or
jurisdiction (collectively, “Takeover Laws”); and without limiting the
foregoing, the Board of Directors has taken all actions necessary so that the
restrictions on business combinations contained in Sections 78.378-78.3793 and
78.411-78.444 of the Nevada Revised Statutes, and, accordingly, any other
section or any other Nevada Takeover Law or similar statute or regulation will
not apply with respect to, or as a result of, the execution of this Warrant,
without any further action on the part of the Holder or of the Board of
Directors.

11.    NO EFFECT ON LENDER RELATIONSHIP.    The Company acknowledges and agrees
that, notwithstanding anything in this Warrant or the Purchase Agreement to the
contrary, nothing contained in this Warrant shall affect, limit or impair the
rights and remedies of any Holder or any of its Affiliates (a) in its or their
capacity as a lender or as agent for lenders to the Company or any of its
Subsidiaries pursuant to any agreement under which the Company or any of its
Subsidiaries has borrowed money, including, without limitation, the Purchase
Agreement, or (b) in its or their capacity as a lender or as agent for lenders
to any other Person who has borrowed money. Without limiting the generality of
the foregoing, any such Person, in exercising its rights as a lender, including
making its decision on whether to foreclose on any collateral security, will
have no duty to consider (x) its or any of its Affiliates’ status as a Holder,
(y) the interests of the Company or its Subsidiaries or (z) any duty it may have
to any other Holders or any equityholders of the Company, except as may be
required under the applicable loan documents or by commercial law applicable to
creditors generally. No consent, approval, vote or other action taken or
required to be taken by any Holder in such capacity shall in any way impact,
affect or alter the rights and remedies of the Holder or any of its Affiliates
as a lender or agent for lenders.

12. NOTICE TO HOLDERS.

12.1    Upon any adjustment of this Warrant as provided herein, then and in each
such case the Company shall give prompt written notice thereof, by first class
mail, postage prepaid, addressed to Holder of this Warrant at its address
registered on the books of the Company, which notice shall state (i) the
increase or decrease, if any, in the Exercise Price resulting from such
adjustment, and (ii) the increase or decrease, if any, in the number of Warrant
Shares purchasable at such price upon the exercise of this Warrant, and
(iii) any Additional Property and any change in the type of security issuable
upon exercise hereof setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

12.2    Subject to the notice provisions of Section 2 hereof, so long as this
Warrant shall be outstanding: (a) if the Company shall pay any dividend or make
any distribution upon its Common Stock; (b) if the Company shall offer to the
holders of its Common Stock for subscription or purchase by them any share of
any class or any other rights; or (c) if any capital reorganization of the
Company (including, without limitation, any recapitalization, stock dividend,
stock split or other capital reorganization), reclassification of the capital
stock of the Company, consolidation or merger of the Company with or into
another corporation or other entity, sale, lease or transfer of all or
substantially all of the property and assets of the Company to another person or
entity, or voluntary or involuntary dissolution, liquidation or winding up of
the Company shall be effected, then in any such case, the Company shall cause to
be mailed by certified mail to Holder, at least ten (10) days prior to the date
specified in (A) and (B) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (A) a record is
to be taken for the purpose of such dividend, distribution or rights, or
(B) such reclassification, reorganization, consolidation, merger, conveyance,
lease, dissolution, liquidation or winding up is to take place and the date, if
any is to be fixed, as of which the holders of Common Stock or other securities
shall receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.

 

-5-



--------------------------------------------------------------------------------

13.    TRANSFER TO COMPLY WITH THE SECURITIES ACT OF 1933.    Holder
acknowledges that this Warrant and the Warrant Shares have not been registered
under the Securities Act, and therefore agrees not to sell, pledge, distribute,
offer for sale, transfer or otherwise dispose of this Warrant or any Warrant
Shares issued upon its exercise in the absence of (a) an effective registration
statement under the Securities Act as to this Warrant or such Warrant Shares and
registration or qualification of this Warrant or such Warrant Shares under any
applicable Blue Sky or state securities law then in effect, or (b) an exemption
from any such registration and qualification. Each certificate or other
instrument for Warrant Shares issued upon the exercise of this Warrant shall
bear a legend substantially to the foregoing effect.

14.    NO IMPAIRMENT.    The Company will not, by amendment of its articles of
incorporation or bylaws or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment.

15.    MAILING OF NOTICES, ETC.    All notices and other communications from the
Company to Holder shall be mailed by first-class certified or registered mail,
postage prepaid, to the address furnished to the Company in writing by Holder.
All notices and other communications from Holder or in connection herewith to
the Company shall be mailed by first-class certified or registered mail, postage
prepaid, to the Company at its principal office set forth on the signature page
hereof. If the Company should at any time change the location of its principal
office to a place other than as set forth in the initial paragraph hereof, it
shall give written notice to Holder and thereafter all references in this
Warrant to the location of its principal office at the particular time shall be
as so specified in such notice.

16.    CHANGE OR WAIVER.    Any term of this Warrant may be changed or waived
only by an instrument in writing signed by the Company and Holder.

17.    HEADINGS.    The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

18.    GOVERNING LAW.    This Warrant will be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to the
conflicts of laws principles of that or any other state.

[Signatures on following page]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is executed and dated as
of the Issue Date set forth above.

 

ODYSSEY MARINE EXPLORATION, INC.

5215 W. Laurel Street

Tampa, FL 33607

Attn: Chief Executive Officer

By:

 

/s/ Mark D. Gordon

Name: Mark D. Gordon

Title: President and Chief Executive Officer

 

-7-



--------------------------------------------------------------------------------

PURCHASE FORM

Dated:                                         , 201        .

The undersigned, pursuant to the provisions set forth in the attached Warrant
No. [            ], hereby irrevocably elects to purchase              shares of
the Common Stock covered by such Warrant for the Exercise Price per share as
calculated pursuant to the terms of such Warrant and herewith makes payment of
$             representing the full purchase price for such shares at the
Exercise Price per share provided for in such Warrant.

INSTRUCTIONS FOR REGISTRATION OF STOCK

 

Name

 

 

  (Please typewrite or print in block letters)

Address:

 

 

 

 

 

 

  Signature

 

-8-



--------------------------------------------------------------------------------

ANNEX A

CASHLESS EXERCISE FORM

(To be executed upon exercise of Warrants pursuant to Section 2.3 of the
Warrant)

The undersigned hereby irrevocably elects to surrender              shares of
Common Stock of Odyssey Marine Exploration, Inc. purchasable under the Warrant
for              shares of Common Stock issuable in exchange therefor pursuant
to the Cashless Exercise provisions of the within Warrant, as provided for in
Section 2.3 of such Warrant.

Please issue [a certificate or certificates for] such Common Stock in the name
of, and pay cash for fractional shares in the name of:

(Please print name, address, and social security number/tax identification
number:)

and, if said amount of Common Stock shall not be all the Common Stock
purchasable thereunder, that a new Warrant for the balance remaining of the
shares of Common Stock purchasable under the within Warrant be registered in the
name of the undersigned Holder or its transferee as below indicated and
delivered to the address stated below.

Dated:                                                             

Name of Warrant Holder

or transferee:                                                                 
                                         
                                         
                                         
                                              

(Please print)

Address:                                                                  
                                         
                                         
                                         
                                                     

Signature:                                                                  
                                         
                                         
                                         
                                                   

 

NOTICE: The signature on this form must correspond with the name as written upon
the face of this Warrant in every particular, without alteration or enlargement
or any change whatsoever.

 

-9-